                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 ANTHONY WRIGHT,

                     Petitioner,                   CV 18-66-BU-BMM-JCL
 vs.

 JAMES SALMONSEN, ATTORNEY                     ORDER ADOPTING MAGISTRATE
 GENERAL OF THE STATE OF                          JUDGE’S FINDINGS AND
 MONTANA,                                          RECOMMENDATIONS
                     Defendants.




       Petitioner Anthony Wright filed a petition seeking a writ of habeas corpus

under 28 U.S.C. §2254 on October 19, 2018 (Doc. 1.) Wright alleges that the 4-

year prison sentence he received on April 6, 2018, in Montana’s Second Judicial

District, Silver Bow County, for Assault on a Peace Officer, violates his Eight

Amendment right to be free from cruel and unusual punishment because he did not

receive proper credit for the time her served before sentencing. Id.

       Wright was arrested for driving under the influence in Butte, Montana on

June 29, 2014. (Doc. 4 at 2.) During transportation to the detention center, Wright

assaulted an officer. Id. Wright was released in August of 2014. Id.



                                          1
      Wright was convicted of Assault in Oregon in March of 2015. Id. He

remained in custody in Oregon until September 21, 2017. Id. That same day,

Wright was arrested for violating the conditions of his release on the earlier

Montana assault charge pursuant to a detainer and was returned to Montana where

he remained in custody until his sentencing on April 5, 2018. Id. At sentencing,

Wright was awarded 251 days of jail credit for his time served in Montana. Id. at 3.

Following his sentencing, Wright filed a petition for habeas relief in the Montana

Supreme Court, arguing that he was entitled to more credit than the 251 days

granted to him. Id. The Montana Supreme Court determined that Wright was not

due any additional credit for the Oregon incarceration because it was unrelated to

his Montana sentence and conviction. Id.

      Judge Johnston issued Findings and Recommendations in this matter on

October 23, 2018 (Doc. 4). Judge Johnston determined that Wright’s claims that

the Montana courts erred in the application of state law is not cognizable in federal

habeas. Id. Judge Johnston further determined that Wright’s alleged denial of credit

for time served is similarly not cognizable because Wright’s sentence was well

within the statutory parameters. Id. at 4. Accordingly, Judge Johnston determined

that Wright’s sentence does not violate the Eight Amendment. Id. at 5. Finally,

Judge Johnston recommended that a certificate of appealability be denied because

                                           2
Wright had not made a substantial showing that he was deprived of a constitutional

right.

         The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations, and adopts them in full.

         IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 14), are ADOPTED IN FULL. Wright’s petition (Doc. 1) is DENIED on

the merits. The Clerk of Court is directed to enter judgment in favor of

Respondents and against Petitioner. Finally, a certificate of appealability is

DENIED.

         DATED this 13th day of November, 2018.




                                          3
